IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA, : No. 430 WAL 2017
                              :
              Respondent      :
                              :
         v.                   :
                              :
JOHN CHARLES BENNINGHOFF,     :
                              :
              Petitioner      :


                                      ORDER


PER CURIAM
      AND NOW, this 7th day of February, 2018, the Petition for Allowance of Appeal is

hereby dismissed.